00460
               -   .   .    ·- . . . . . .   --···   ·-----   ---·   ··-·······~---~   ··-·       ---   --   - -




    G) {f/!LA£ 7J M&jl~ i:aiflvV )d)ttUJ-
l    0/V}!_tlL:d jiAfJcUcl~l~. ~Oj ? qf)S ?tide/                                                                   I


     9 3 ~ ~v££[ ~1146_ wlo du£. jfie(#J__
     f!J!J_J2 !/JJg1- CfL/tf 5l!J!Jd31 c( { 71-) Jj?rufz/
                                                     I                                    J


      1J-!5WJcl LT-?J
    IJ) ~ i?e_ ~nd< 3 J SWJtf t/V3,!/!!&ri!J-
     ;flJUkJJ (}/IJ (!__(}IJ) -- ~ r. dffi;ud ctuL
      ./}" . ~://V--
              /l 1 /1      /l                                              , ,
           0
    /_£.//,/                                                  l I



    1) ,&,~ ~d ut rpd- ~/; tftddf!~ .
     I( d p~WLJ    oJ                                                                   pux .
       {(/f0,1f/&UZ                                                                           j



       ldfl[11/f110 .~
                                                                .   .   ...1




                 P- V  (   ~  ~      t f t t t       c r/ J  ;; ~
( ) IJ711fii~1J{
                                               T  l)
                 t !  ~ - f A 0 7 ~  /   { o ; v 4 ~  ?f: ::d t'v --
 !f!O. UJiic                              rJ ~£ t~ 'f f/      ~
 1Cl/~ ( ~ ~dl&()           ~ AIVf)    if1
                                                                     ..
 /1/l (YIL"n~ {~) ~            ~ (  e a & !? ) Q :/L(__ . 0 J})       .

             &tJ ~~      t  i  m  ,    )   ~   ~     ~  7   )  ~
 /atW                                  t / ~ _ g c ( # II
if ) tJNti!MJ ::r~                5f1J
                                E                        dJ
                          (f!/U71112:V
                   · ~ · (                          .£/R  t:J-
 affli- fi lh 6~.          [/ (l (! }- J V tJ  c iu
  ~ tYL C~&un2d_ 1                              1fdi/RI~d
J)~LL/)11~ C                 ~     (                      .
 of /!&~     u !(ru v &  t ~ M L  ; / w c b ~  ~  r ?  )                   ·
             ; v c p ; /  ~ ~ s t ~ ; J _ £ > ~ 1 /   ~
 JLW ~cP££                                          ~ ~
                             l ~        ~ U  n ~ n       .
lj)/lfJ;J&~d CJW    n Jd _r?
                                                r:z/!1(~
                                             fltdkd &S
:ttUU   /J ? td iz ;u - ,d e L   d?d
                     : :  ~ ~ · t ; - ~ t f g
 ~ /kce;:PL{:!~
                                                                               ·•

 af:i-1, Ja__- H.. ()J~ •

                       ""    c;~;{);   StJt    jl J / ~11/15
   ?; uJ
      ·~ ~ ·l / (~ /ll;?Mdlo) N                    111t?1Jf6t?b
              {J/~               (S)
                                -.        - --·-                              --   --        ---



  [)cvd~ /Jvr;arS J4 &y_o111lJ A. , _n;~;~fe- @~~~
                           .         "•            ~   .    . .   -   .                 ~-




 ~ 7/ !lrA-17 cru4;    3 3 0 3 3 _S!WCT!fNS)           II
                                                            11
                                                                          I                                           x··
I 0) 11 ~-4 111lltiS~ '~_ ~~~ 1o fJRB~eil
 CM11tM; - cu1.12-d ~ 1&t4J, I' t1f?AId_auJ, ~ o1c; !l,
5 (iJ?s/, {EX/5- f(J~s-60$~,
-!() ru;b;tiZ 3, rY V '' o{Pa;~;?~ScoN~vr;i! '131-od
/)...eNd Cot&- I N'ii2JVI-t(}Nit/ r/1af_dfi a_ P«J
                           l(                                                                                     I I ()



8) ~ ;(, /G _(!, (!,!? ~wflj~_ to £XB!i/1E 1'-                                                                                    del, oi-, ~ ~~ 0 /·~)~:_·"-~~
                                                                   J.                                                         .

         person,       o;. an anim~(t/ii;?ZE."                                                                                                                            -~
                                                                                                                                                                          ~
                                                                                                                                                                                     ! ;;.:
                                                                                                                                                                                     : ''!.t!                                                                                                          ....
4. Threatening to inflict harm, physical or otherwise, on a\~ office!' or any othei person i                                                                                                                                                                        ~-      (""o.,.       \)..       ~
                                                                                                                                                                          ~:>
                                                                                                                                                                                                                                                (~~                 \~      ~             ~          ~~
                                                                                                                                                                                                                                                                                                        f-'o..      -.....

                                                                                                                                                                                            ...        ~
                                                                                                                                                                                            1;:.
who is not an offender (offenders may not be punished, howev                                                                                                                        c-...
                                                                                                                                                                                                                                                                       Jl ~ \,~

                                                                                                                                                                                            I
                                                                                                                                                                                            c                                              f''"')                                     Q
                                                                                                                                                                                                                                     v ) -{.~.                         ~ ~ ~-
                                                                                     i                                                                                  n                                                                                                                                             -;1
                                                                                                                                                                                            ~
                                                              *C! /21/71 ES Jf-                                                                                        ~
                                                                                                                                                                                                                                                             ...,..._.
                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                                                    (J:::>,

                                                                                                                                                                                                                                     ?1;~        ~
                                                                                                                                                                                                                                     :--\ (~ 21\ :::-\                                               ~t~
5.       DELETED                                                                                                          I                                \.                              0
                                                                                                                                                                                            ...               :S.     ~      ~
                                                                                                                                                                                                                                                  ,::;                                .   c-.        ,, \
5.1 Extortion of money- Appropriation of currency by coercion, viol~'nce, or threats of                                                                                                 -~                            < 0
                                                                                                                                                           1                                                  0
                                                                                                                                                                                                              S"      (5' t:::                             
violence.                      i                       .!l{1fl/i77E;                     C/ (;; /0 .                      ~~~                         .     L
                                                                                                                                                                       .~   lo{

       at creates danger of damage to property or injury to persons and subst~Jltially obstructs fhe \ ••                                                                                                     gov
     performance of imit operations;

     9. Defeating mechanical restraints or defeating a secure cell-
                                                                              :if                  ,;, (
                                                                                               slipping out;:          int~~tionally                                                  I'
                                                                                                                                                                                                              o'o
                                                                                                                                                                                                              ::s :it
                                                                                                                                                                                                                      c
                                                                                                                                                                                                              ..... '< .....
                                                                                                                                                                                                              en 0
                                                                                                                                                                                                              cp;-g..
                                                                                                                                                                                                                             ('!)

                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                          &
                                                                                                                                                                                                                                     ~~-\ . . , v   ~   Tt .:
     of J'estraint devi~:es, such as handcuffs or leg irons, or gai1i'ng el'.it fronf~:secure celL          l                 .:/                                ,i
                                                                                                                                                                                        t:l                   :::1
                                                                                                                                                                                                              ~
                                                                                                                                                                                                                      Gil    "'      ~                                                                             ,,

                                                                                                                                                                                                                                     ~ \~~ ·~ ·.~ II
                                                                                                                                                                                                                                                                                            .
          Any act de}1ned as a felony b.y.Jaws oftbe S!.!ill;.ofTe~aSJ-2[ the


                                                                                                                                                                                                                                                                                                                   ~'
fo.                                                                                   'ates· s                           dn·                                                            ~
                                                                                                                                                                                           Sl:>
                                                                                                                                                                                                              ~
                                                                                                                                                                                                                      1:/)

                                                                                                                                                                                                                      Si
                                                                                                                                                                                                                             '"

                                                                                                                                                                                                                             t.f.l
     'ference should be made in the Disciplinary Report to the statut·~ ia qu .~tion;
               ~                                                                                 ..         ·-~-.....                                            '0                                           §8.~
                           jl/JCJ~{!NT7_12Y- dct1k' If                                                                                                                                                                                                                                          I           -
                                                                                                                             .            ~
                                                                                                                                                                                                              ..... ~'"0



                                                                                                                                                                                                                                                                        ~. ('. ll
                                                                                                                                                                                                                                                                               M ·~. ~-
                                                                                                                                                                                                                    Gil ::l


                                                                                                                         f'. <6Jan~.arr / Q
                                                                                                                                                                                                              ('U
                                                                                                                                                                                                              0.. i:l' Gil.
                                                                              (~)                     ~,-
                                                                                                                                                                                                                                     .C\ '1l
                                       ;' . I                                              ! .                                            Re[ed
                                                                                                                                                                                                              [\) f-.4 0
                                                     Q;                                                                                                   20..1                                               ...... (1>     :::1
                                                                                                                                                                                                              9- <           Gil~


             ~g                                     I•-                 80                Ia I
                                                                                                                         r
                                                                                                                         I; ! Ia
                                                                                                                                                                      d
                                                                                                                                                                      ~
                                                                                                                                                                                                              tn
                                                                                                                                                                                                              - · ,_.

                                                                                                                                                                                                              ~- s
                                                                                                                                                                                                              s.
                                                                                                                                                                                                                  ('U
                                                                                                                                                                                                                                         ~ J.~                                    _q ('.
                                                     ;!                                    -                     (j
                                                                                                                 ~")
                                                                                                                ("'                   , _                 "'          0                                                                               lc;s
                                                                                                                                                                                                                                         ~~-~~
                                                                                                                                      !                   \J
              c.                                    ":!                 !;'               11                     ::,                  I ~                 CJ                                                  fD
              P.'                                   .g
                                                     ~
                                                                        -·                .g
                                                                                                               I -g
                                                                                                                 Fl.                       d              0           z
                                                                                                                                                                      r-
                                                                                                                                                                                                                                                                                                                    ...
              C')                                   .:;:r
                                                     ci,
                                                     c·
                                                    ...
                                                    =
                                                                        ff·
                                                                        ~
                                                                        ••
                                                                                           ...
                                                                                           :l
                                                                                          ·~
                                                                                           ~
                                                                                          ·=tT
                                                                                                                ¥f"
                                                                                                                ·-
                                                                                                                5"~


                                                                                                            I I =. .
                                                                                                             ~           •
                                                                                                                                      '~.~
                                                                                                                                         ::!.
                                                                                                                                           ~
                                                                                                                                                          :;'
                                                                                                                                                          -·
                                                                                                                                                          :t.~
                                                                                                                                                          !.
                                                                                                                                                          .
                                                                                                                                                          "'
                                                                                                                                                                      ;JI                                                                       'i~j~
                                                                                                                                                                                                                                                 ~ ·~                                                                     '·
                                                                                                              I
                                                                                                            -                         I

                                                    "'0..a'                                a.
                                                                                           ~                                               §.
                                                                                                                                           ~
                                                                                                                                           CJ
                                                                                                                                                                                                                                                          ~
                                                                                           lti              I            ,
                           .
                           I
                                   I       I                                               c.               I
                                                                                                            .
                                                                                                                         I                 Q.

                           ·-··---·------ --                                              -                      ·----r--:·                                                                                                                               ~
              l
              i
              II   ',
              I
·~ .._; ..
        ' ·
,
I
t
t
I!
t


I
i



!
I
~


II
~

I ..
r      J
     i.fl
1    -·
~    r:·
     0
!    ....
     ~;:~

.    •..
     1\:
     +'
     !.~



I    Gi




            ,. . ;_